Citation Nr: 1609766	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  09-16 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU), including on an extra-schedular basis, prior to April 16, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1986 to January 1989. 

This appeal to the Board of Veterans' Appeals (Board/BVA) is from November 2007 and subsequent rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

A hearing before a local hearing officer at the RO was held in November 2009.  The Veteran also more recently, in June 2011, testified at another hearing at the RO, but this time before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  Transcripts of the proceedings are of record.

In January 2012, the Board denied other claims the Veteran also had appealed - for higher ratings for his service-connected right knee, cervical spine, and lumbar spine disabilities.  But the Board instead remanded this derivative TDIU claim for further development - namely, for a VA compensation examination and medical opinion concerning whether the Veteran's service-connected disabilities render him unemployable.

The Veteran had this VA compensation examination on April 16, 2012, and a February 2013 rating decision since issued increased the rating for his lumbar spine disability from 20 to 60 percent as of the date of that examination.  His TDIU claim also was granted as of the date of that examination, as was his entitlement to Dependents' Educational Assistance (DEA).  Therefore, the issue of entitlement to a TDIU prior to April 16, 2012, including on an extra-schedular basis, remained on appeal.  

In November 2014, the Board denied entitlement to a TDIU, including on an 
extra-schedular basis, prior to April 16, 2012, and the Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).  Pursuant to a January 2016 Joint Motion for Remand (JMR), the Court vacated the Board's decision denying this claim and remanded it to the Board for readjudication consistent with the instructions of the JMR.
In furtherance of this, the Board in turn is remanding this claim to the Agency of Original Jurisdiction (AOJ).


REMAND

A Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2015).  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or impairment caused by any disabilities that are not service connected.  Id.  

To qualify for a total rating for compensation purposes, the evidence must have:  (1) a single disability rated as 100-percent disabling; or (2) be unable to secure or follow a substantially gainful occupation as a result of his service-connected disability(ies) - provided that, if there is just one disability, it is rated as at least 60-percent disabling, or, if more than one disability, at least one is rated as at least 40-percent disabling and the combined rating (considering all of the disabilities' ratings in combination) is at least 70 percent.  38 C.F.R. § 4.16(a).  Disabilities affecting a single body system, resulting from common etiology or single accident, and those affecting both upper or lower extremities are considered one, collective, disability for the purpose of determining whether these threshold minimum rating requirements are met.

Prior to April 16, 2012, service connection was in effect for the following disabilities:  a right knee disability, rated as 20-percent disabling; a left knee disability, rated as 10-percent disabling; a cervical spine disability, rated as 
10-percent disabling; and a lumbar spine disability, rated as 10-percent disabling from September 22, 2006, to December 21, 2009, and as 20-percent disabling as of December 22, 2009.  These disabilities all affect a single body system, i.e., the Veteran's orthopedic system, or stem from common etiology or single accident, so as mentioned may be collectively considered as one disability (rather than as separate disabilities).  Hence, the ratings must total at least 60 percent to warrant consideration of a TDIU under 38 C.F.R. § 4.16(a).  However, the ratings only totaled 50 percent.  See 38 C.F.R. § 4.25 (VA's combined ratings table).  Indeed, even if, alternatively, considered as separate disabilities, the ratings clearly did not combine to the required 70 percent.  38 C.F.R. § 4.16(a).

That notwithstanding, the Veteran still may establish his entitlement to a TDIU prior to April 16, 2012, alternatively on a special extra-schedular basis under the special provisions of 38 C.F.R. §  4.16(b).  The November 2009 testimony of his caregiver that the Veteran was essentially bedridden and the June 2011 testimony of the Veteran, personally, that he suffered from back pain 24 hours a day and sometimes could not get out of bed, is reason enough to refer this derivative TDIU claim for this special consideration.  The Board is precluded from assigning a TDIU on this special alternative basis, in the first instance, having instead to refer the matter to the Director of the Compensation Service for this initial consideration.  See Barringer v. Peake, 22 Vet. App. 242 (2008).

Accordingly, this claim is REMANDED for the following action:

1. Refer the Veteran's claim of entitlement to a TDIU prior to April 16, 2012, to the Director of the Compensation Service or designee for consideration of whether this benefit is warranted on an extra-schedular basis under the special provisions of § 4.16(b).

2. If this claim for a TDIU prior to April 16, 2012 continues to be denied, send the Veteran and his representative a Supplemental Statement of the Case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

